            IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF KENTUCKY
               NORTHERN DIVISION AT COVINGTON


CIVIL ACTION NO. 2:17-cv-68 (WOB-CJS)


ADAM RAY                                            PLAINTIFF

VS.               MEMORANDUM OPINION AND ORDER

AT&T MOBILITY LLC, ET AL.                           DEFENDANTS


      This matter is before the Court on Defendants’ motion

in limine to exclude Scott R. Bauries, J.D., Ph.D, (Doc.

74); Defendants’ motion for summary judgment, (Doc. 75);

Defendants’ motion to strike one of Plaintiff’s exhibits

(Doc. 86), cf. (Doc. 77-53); and Defendants’ motion to

supplement Defendants’ motion in limine. (Doc. 85).

      The Court previously heard oral argument on these

motions    and   took   them   under   submission    pending    the

parties’ efforts to mediate this matter.        (Doc. 89).      The

parties have notified the Court that those efforts were

unsuccessful.     (Doc. 99).

      The Court now issues the following Memorandum Opinion

and Order.
               Factual and Procedural Background

    Plaintiff        Adam   Ray    was    hired   by   Defendant    AT&T

Mobility, LLC (“AT&T”) on January 2, 2014, as a part-time

retail sales consultant at one of AT&T’s Kentucky stores.

(Doc.   1-2,    ¶¶    2–6);    (Doc.      75-2,   ¶¶   7–9).   Part-time

employees are scheduled to work “up to 28 hours per week.”

(Doc. 75-2, ¶ 11).

    In March 2014, Ray transferred to AT&T’s Maysville,

Kentucky store. At all relevant times, Defendant Amy

Waymire   was    the    Area      Sales    Manager     for   this   store

location. (Doc. 75-3, ¶¶ 2–5); (Doc. 1-2, ¶ 5). Based

upon the needs of the store, an automated scheduling

system (“People Tool”) generated employees’ schedules,

and in Ray’s case, his permanent schedule was 32 hours

each week until May 2015. (Doc. 75-2, ¶¶ 11–13; Doc. 75-

7, Pl.’s Dep. at 83. At an end-of-the-year party in

December 2014, Ray asked Waymire about transferring again

to another part-time position at the Richmond, Kentucky

store. According to Ray, Waymire responded “that it

wasn’t a problem, as soon as [Ray] needed to make that


                                     2
happen,     contact   her   directly     and    she   would   make   it

happen.” (Doc. 75-7 at 226).

       A.   AT&T’s Policy for Requesting FLMA Leave

       AT&T’s FMLA policy prescribes the steps that an

employee must take to request FMLA leave. (Doc. 75-4, ¶

8; id. Ex. A). That policy is located on AT&T’s intranet

site    and   is    available   to     all     AT&T   employees.     An

employee’s FMLA entitlement for the year is posted on the

same webpage used to access and view payroll information

and leave balances for the year. Id. at ¶ 13. If an

employee      has     difficulty       determining      their      FMLA

eligibility and entitlement, they can receive assistance

from a Human Resources (HR) representative via a “Chat

Now” icon or “Contact Us” link on the home page. Id. at

¶¶ 10–11. AT&T’s FMLA operations team has no record of

Plaintiff ever contacting the department to determine his

FMLA entitlement. Id. at ¶ 12.

       To request FMLA leave or report an absence as FMLA

leave, an employee must follow three steps: (1) contact

the Mobility Centralized Payroll Change Administration


                                   3
(“MCPCA”) and report the FMLA request; (2) verify the

details of the request in the FMLA 1 form, including the

date of the absence and the reason for taking leave; and

(3) provide a supporting certification from a health care

provider    (FMLA    4)   to   AT&T’s   FMLA    operations         by    the

designated due date. (Doc. 75-4, Ex. A). The MCPCA staff

then    submits   the     employee’s    request       to   AT&T’s       FMLA

operations    department.       (Doc.   75-4,     ¶    16).   The       FMLA

operations    team      reviews   the   certification         from       the

employee’s health care provider and issues a Form FMLA

5,   notifying    the     employee    whether    their      FMLA    leave

request     was     approved,     pending       because       a    health

certification was needed, or denied and the reason for

the denial. Id. at ¶¶ 17, 22.

       An employee can opt to have FMLA notifications sent

to two (2) email addresses. Id. at ¶ 23; id. Ex. C. The

employee can also monitor the status of FMLA requests

from work or home by accessing the AT&T intranet website

or contacting HR/FMLA operations at the telephone number

provided on any FMLA 1, FMLA 4, or FMLA 5 form. Id. at ¶


                                  4
23.

      B.   Ray’s FMLA Leave History at AT&T

      As a part-time employee working a permanent work

schedule of 32 hours per week, AT&T calculated that Ray’s

FMLA entitlement for 12 weeks of work was 384 hours.

(Doc. 75-4, ¶ 25); (Doc. 75-9, Pl.’s Dep. at 83). On

January 20, 2015, Ray was notified on an FMLA 1 form that

he was entitled to 384 hours of FMLA leave for 2015.

(Doc. 75-4, ¶ 26; id. Ex. B).

      Due to a back injury and anxiety, Ray requested

through the MCPCA and was approved for intermittent FMLA

leave on various dates from March 8, 2015 through May 23,

2015. (Doc. 75-4, ¶ 31(a)–(r); id. Ex. C). Ray used 125

hours of FMLA leave during this period. Id. at ¶ 27.

      At the end of May 2015, Ray’s permanent work schedule

changed from 32 hours per week to 27.25 hours per week.

(Doc. 75-4, ¶ 29; Doc. 75-2, ¶ 17). This new schedule was

automatically generated by the People Tool scheduling

system based upon the needs of the store. (Doc. 75-2, ¶¶

12, 17). As a result, AT&T calculated that Ray’s FMLA


                             5
entitlement was 220.73 hours for the remainder of 2015.

(Doc. 75-4 at ¶ 29).

       In a message sent on June 10, 2015, Ray followed up

with     Waymire       regarding   the     previously     discussed

possibility of transferring to the Richmond location.

(Doc. 77-14). Waymire responded the next day that “The

company changed the headcount for that store” and they

did not “not have any part time openings in Richmond.”

Id.; (Doc. 75-3, ¶ 11). The Retail Sales Manager for the

Richmond store, Jessica Webb, confirmed that there were

not “any open part time positions in June 2015 as a result

of a change in headcount.” (Doc. 75-5, ¶¶ 4–5).

       Ray again was approved for and took intermittent FMLA

leave on various dates from June 6, 2015 through October

4, 2015. (Doc. 75-4, ¶ 31(r)–(zz); id. Ex. C); (see Doc.

1-2, ¶ 9). The specified reason for Ray taking FMLA leave

on these dates was either his back injury, anxiety, or

some other “unknown” reason. (Doc. 75-4, ¶ 31). During

this period Ray exhausted 237.72 hours of FMLA leave.

(see    Doc.   75-4,    ¶   31(r)–(zz)).   Ray   was    notified   on


                                   6
October 27, 2015 that his request to use FMLA leave for

hours he was absent on October 5, 2015 and October 6–9,

2015 was not approved because he had exhausted his 12-

week entitlement to intermittent FMLA leave. (Doc. 75-4,

¶ 32; id. Ex. D).

    C.   Anticipated Disability Leave & Short-Term
         Disability Benefits

    Although Ray had exhausted his FMLA leave for 2015,

he was granted an anticipated disability leave (“ADL”)

for October 10, 2015 through October 26, 2015. (Doc. 75-

2, ¶ 24). An ADL is a discretionary departmental leave

that may be granted when the employee has no other leave

available. AT&T excuses the employee’s absences so that

they can apply for short-term disability (“STD”) benefits

or seek a job accommodation. (Id. at ¶¶ 25–27). Ray,

however, did not apply for short-term disability benefits

until the “end of October,” specifically, October 27,

2015—after Ray’s ADL had ended. (Doc. 75-2, ¶ 28); (Doc.

75-9, Pl.’s Suppl. Resp. to Interrog. at 4).

    On   November   19,   2015,   the   store   manager,   Fred

Hoskins, sent Ray a text message, stating “I called Short

                              7
term today and they said they haven’t received the proper

medical documentation. They need for you to call them.”

Ray replied, “Thanks. I’ll give them a call.” (Doc. 77-

24 at 2).

      On November 24, 2015, Ray received a letter notifying

him   that   his   application       for   short-term    disability

benefits was denied because “[s]ubmission of medical

information was due on 11/12/2015” and “records indicate

that you have not provided medical records . . . as we

requested when you reported your STD claim.” (Doc. 75-7,

Ex. 65). Ray did not appeal this decision until April

2016, several months after his employment was terminated.

(Doc. 75-2, ¶ 60).

      D.   Unemployment Benefits Claims

      Before beginning his ADL on October 10, 2015, Ray

applied    for   unemployment    benefits     with   the   Kentucky

Division of Unemployment Insurance (“UI Division”). (Doc.

75-6, ¶ 9). AT&T has a contract with Equifax Workforce

Solutions     (“Equifax”),      a     third-party       vendor,   to

administer unemployment claims filed by AT&T employees


                                 8
in the United States. (Doc. 75-6, ¶ 5). Because Ray was

still employed by AT&T, Equifax advised the UI Division

that Ray was on a leave of absence and had not yet

returned to work. Id. at ¶ 10; id. Ex. A.

    On October 29, 2015, the UI Division determined that

Ray was not entitled to unemployment benefits for the

period of October 4, 2015 through October 17, 2015,

because    the   “employment    relationship      has   not   been

severed” and therefore Ray is “not unemployed.” (Doc. 75-

6, ¶ 11; id. Ex. B).

    E.    Workplace Misconduct

    On June 27, 2015, an assistant manager overheard Ray

ask a co-worker to access an account without the customer

being    present.   (Doc.   75-2,   ¶¶   29,   31).   The   account

belonged to either Ray’s aunt or his grandmother’s first

cousin. (Doc. 75-2, Ex. B; Doc. 81-1, Pl.’s Dep. at 95–

96). Once Ray accessed the account, he conducted a credit

check, added a password, and then added unlimited data.

(Doc. 75-2, ¶ 35). Ray also transferred the new line from

the customer’s account to his own, added unlimited data


                                9
to the new line activation, and classified the new line

to trigger a senior discount. Id. at ¶ 36. All of this

was done without the customer present and was captured

on video cameras in the store (including in the inventory

room) and from screen display images of the customer’s

account. Id. at ¶ 37. That same day, the assistant manager

reported to the sales manager, Fred Hoskins, that Ray was

absent from the sales floor. (Doc. 75-2, ¶ 30; id. Ex. A

at 2).

    After speaking with Ray regarding the customer’s

account   he   had   accessed,    on   July   2,   2015,   Hoskins

referred the incident to the Regional Performance manager

for investigation. (Doc. 75-2, ¶ 31). The report from the

investigation    noted   that     Ray’s   conduct    constituted

misconduct. Id. Ex. A at 2). Ray’s conduct was considered

a breach of AT&T’s policies, and according to AT&T, is a

violation of federal laws governing customer proprietary

network information (“CPNI”), see, e.g., 47 U.S.C. § 222,

which could result in AT&T being fined by the Federal

Communications Commission (“FCC”). (Doc. 75-2, ¶¶ 38–40).


                                 10
Every day the case investigation was scheduled, however,

Ray “called out” and this had occurred “several times.”

Id.; id. Ex. A at 2.

       Because Ray’s conduct on June 27 involved multiple

CPNI breaches, the matter was referred to AT&T’s Asset

Protection department in September 2015. (Doc. 75-2, ¶

42; id. Ex. B). If Asset Protection had been able to

confirm that Ray accessed a customer’s account and made

changes without the customer being present, Ray would

have    been   terminated   for        violating   AT&T’s   code   of

conduct. Id. at ¶ 44. But because Ray never returned to

work in order for Asset Protection to interview him, the

case was closed subject to being reopened. (Doc. 75-2, ¶

43). Ray’s last full day at the store was August 30,

2015. Id. at ¶ 48. September 20, 2015 was Ray’s last day

at work but he was there for less than a minute. Id. at

¶ 49.

       F.   Employment Termination

       Having exhausted his FMLA leave and his ADL, Ray had

the option to apply for a job accommodation through the


                                  11
Integrated Disability Service Center (“IDSC”) to cover

his absences from October 27, 2015 through the date of

his job abandonment on December 28, 2015. (Doc. 75-2, ¶

50).1 Ray knew how to make such a request because he had

done so on two previous occasions. Id. at ¶ 52. This

time, however, Ray never applied for a job accommodation.

Id. at ¶¶ 53–56.

       By December 2015, Ray had long exhausted his FMLA

leave, taken an ADL, been denied short-term disability

benefits, been denied unemployment benefits, and he did

not have any application pending that would excuse his

absences from work. Nor did he have approval from Hoskins

to be absent after October 27, 2015. (Doc. 75-2, ¶¶ 56–

57).

       Thus, on December 10, 2015, Hoskins (on behalf of

Waymire) sent Ray a Return to Work Letter. Id. at ¶ 57.

In the letter, Ray was advised: “You have not reported

to work . . . and have been on unexcused absence . . . .


1    The IDSC is a third-party vendor that manages the
    disability benefits program and job accommodation
    process for AT&T. (Doc. 75-2, ¶ 51).

                              12
In order to remain employed by [AT&T], you are required

to return to work on or before 12/15/2015.” Id. Ex. C.

at 1 (emphasis added). The letter instructed that if Ray

“believe[d]” that he was “unable to return to work by

12/15/2015,” he had to choose one or more of the options

listed below and “contact your supervisor before the

return date” with your decision:

    • “Contact Amy Waymire . . . and discuss what, if
      any, options may be available to you . . .”;

    • “Contact the IDSC . . . to provide additional
      documentation to support your denied [STD] claim,
      to submit a formal appeal . . .” or

    • “Contact the IDSC . . . regarding your request for
      reasonable accommodations which will facilitate
      your return to work . . .”

(Doc.   75-2,   Ex.   C   at   2)   (emphasis   in   original).

Significantly, the letter also provides that “If you

choose to try to extend your time off through a request

made to the IDSC, you must immediately contact your

supervisor and notify him/her of your selected option and

the date your claim/request was made to the IDSC.” Id.

(emphasis in original).

    The record reveals that after the Return to Work

                               13
Letter, dated December 10, 2015, Ray did not make contact

with Hoskins. The only contact Ray had with Waymire was

two text messages, one on December 18 and the other on

December 24, (Doc. 77-24 at 1), and a phone call on

December 23, 2015. (Doc. 75-9, Pl.’s Suppl. Resp. to

Interrog. at 7).

    On December 18, Ray wrote to Waymire: “[J]ust wanted

to let you know I tried returning your call regarding the

letter   I   received   from   you.   I   only   got   it   today,

12/18/2015, as UPS left it without a signature and I did

not know I had received it.” (Doc. 77-24 at 1). Then, in

the phone call on December 23, Waymire informed Ray that

he would need to have a short-term disability claim

“showing as approved instead of as denied by December 26,

2015,” or Ray would be terminated from his position.

(Doc. 75-9, Pl.’s Suppl. Resp. to Interrog. at 7). The

next day, December 24, Ray sent a long message to Waymire,

explaining that he had not received the letter denying

his STD benefits and that he was still trying to obtain

the information from his doctor but was having difficulty


                               14
due to the holidays. (Doc. 77-24 at 1). Ray then asked,

“Is there someone I can reach out to to [sic] explain the

situation just because they’re going to need more time

on their end and I’ve done everything possible on my end

already?” Id.

      Ray knew the medical information was over a month

past due when he was notified on November 24, 2015 in a

letter that his STD benefits claim was denied for that

reason. (Doc. 75-7, Ex. 65). That letter was sent via

“UPS Next Day Air . . . and Regular U.S. Mail,” so a

signature was not required. (Doc. 75-7, Ex. 65). Thus,

there was no longer a pending STD benefits claim. When

Waymire responded on December 30, 2015 to Ray’s text

message,   her   answer   was   effectively   just   that.   She

stated, “No. At this point it would have been your

responsibility to continue to follow up with them to

ensure everything was handled on [sic] timely manner.”

Id.

      On December 22, 2015, Ray was issued a Final Written

Warning for an “unsatisfactory” attendance record because


                                15
he had incurred seven (7) or more unexcused “absence

points.” (Doc. 77-43). In fact, Ray had incurred a total

of sixteen (16) absence points. Id. It is undisputed that

Ray was absent in 2015 on July 12, July 13, July 15, July

18, and he received one point for each of these absences,

even though Ray was approved for FMLA leave on each of

these dates. Compare (Doc. 77-43), with, (Doc. 75-4, ¶

31). Nonetheless, even without these additional points,

Ray had still accumulated twelve unprotected “absence

points.”

    Shortly thereafter, on December 30, 2015, Hoskins

sent Ray another letter that referenced the Return to

Work letter and notified him that “AT&T considers you to

have voluntarily resigned your job,” effective December

28, 2015. (Doc. 75-2, Ex. D). The letter stated: “You

have not reported to work, have not contacted the Company

regarding your absence and have been on unexcused absence

since 10/28/2015.” Id.; (Doc. 75-2, ¶ 59). That reasoning

coincides with AT&T’s Attendance Policy, which Ray was

made aware of during his initial training. (Doc. 75-7,


                           16
Pl.’s Dep. at 217). Pursuant to that policy “[i]f an

employee is absent from work for three (3) or more

consecutive     workdays   without    proper    notification    or

without Company approval, the employee will be considered

to   have    abandoned   his/her    job   and   voluntarily   quit

without notice.” (Doc. 77-40) (emphasis added).

     Ray was then issued a Termination Document, which

stated, in part:

     According to our records, you have not reported
     to work and are no longer approved for disability
     benefits or a company approved leave of absence
     as of 10/28/2015. We also have no record of you
     taking the appropriate measures to apply for a
     possible accommodation under the Americans with
     Disabilities Act. Your time away from work has
     been unexcused since 10/28/2015 and we sent a
     letter to your [sic] requiring you to return to
     work on 12/10/2015.

(Doc. 77-42) (emphasis added).

     G.     Second Application for Unemployment Benefits

     After    being   terminated,     Ray   again   applied    for

unemployment benefits with an effective date of February

4, 2016. (Doc. 75-6, ¶ 12). On February 19, 2016, Equifax

sent a letter to Kentucky’s UI Division, in response to

a questionnaire and “Notice to Employer of Claim for

                               17
Unemployment Insurance Benefits” Equifax had received

from the UI Division. (Doc. 75-6, ¶ 13; Doc. 77-4). In

the     letter,   Equifax      opposed     Ray’s    eligibility     and

erroneously stated that “[t]he claimant is currently on

an    approved    leave   of    absence.”       (Doc.   77-4).   AT&T’s

liaison     to    Equifax      stated    that     the   response   was

“inadvertently submitted.” (Doc. 75-6, ¶ 14).2 Indeed,

the    February    19   statement       matches    word-for-word    the

statement Equifax previously provided on November 18,

2015, regarding Ray’s first application for unemployment

benefits. (Doc. 75-6, Ex. A).

       That same day, Equifax immediately sent a corrected

response. (Doc. 75-6, ¶ 15; id. Ex. D). Equifax advised

the UI Division that Ray “was discharged due to excessive

absenteeism and tardiness” in violation of the “company

policy,” and mentioned that Ray had failed to “show up

for work” after a letter was sent ordering him to do so.



2    Equifax evidently was under the impression that this
    was the same claim, stating “Our records indicate this
    was previously adjudicated in the employer’s favor.”
    (Doc. 77-4).

                                   18
Id. Ex. D. Neither Equifax nor Waymire provided any

testimony or additional evidence to the UI Division after

the February 19 corrected response to the questionnaire.

(Doc. 75-6, ¶ 19).

    On   February     26,     2016,     Ray’s    application      for

unemployment benefits was denied because the UI Division

“found the discharge was for misconduct.” Id. Ex. E. Ray

appealed on March 11, and a hearing was held before a

Referee on March 28, 2016. Id. Neither AT&T nor anyone

on its behalf appeared at the hearing. Id. The Referee

ultimately reversed the UI Division’s decision. Id.

    H.   Short-Term Disability Appeal

    On   April   6,   2016,    over     four    months   after    his

employment was terminated, Ray appealed the denial of his

short-term   disability       benefits    that    was    issued   on

November 24, 2015. (Doc. 75-2, ¶ 60; Doc. 75-7, Ex. 65).

On August 16, 2016, Ray was approved for short-term

disability   benefits       from    November     4,   2015   through

December 28, 2015. (Doc. 75-2, ¶ 61); (Doc. 77-48).

    On March 23, 2017, Ray filed this lawsuit in state


                                   19
court against AT&T and Waymire. (Doc. 1-2). Defendants

then removed the action to this Court pursuant to 28

U.S.C. §§ 1441 and 1446. (Doc. 1).

     Ray asserts the following eight counts: (1) FMLA

interference under 29 U.S.C. § 2615(a)(1);                    (2) FMLA

retaliation pursuant to 29 U.S.C. § 2615(a)(2);                      (3)

Wrongful     use   of      administrative       proceedings;         (4)

Intentional     infliction        of    emotional     distress;      (5)

Negligent     infliction      of        emotional     distress;      (6)

Negligence or vicarious liability; (7) Punitive damages;

and (8) Causation and damages.

                                  Analysis

I.   Defendants’ Motion in Limine to Exclude Plaintiff’s
     Expert, Scott R. Bauries

     Before turning to the merits of Ray’s claims, the

Court must first determine whether Dr. Bauries’ testimony

would   be    admissible     in    evidence     and    thus    may    be

considered on summary judgment. Federal Rule of Evidence

702 instructs that an expert “qualified” as possessing

the requisite “knowledge, skill, experience, training,

or education” may testify in the form of an opinion if

                                   20
the proponent establishes that:

     (a) the expert’s . . . specialized knowledge
       will help the trier of fact to understand the
       evidence or to determine a fact in issue;
     (b) the testimony is based on sufficient facts
     or data;
     (c) the testimony is the product of reliable
     principles and methods; and
     (d) the expert has reliably applied the
       principles and methods to the facts of the
       case.
Fed. R. Evid. 702. Expert testimony may “embrace[] an

ultimate issue.” Fed R. Evid. 704(a).         But an expert “may

not testify to a legal conclusion” or “define legal

terms.”    Hyland v. HomeServices of Am., Inc., 771 F.3d

310, 322 (6th Cir. 2014).

     The Court concludes that Dr. Bauries’ testimony must

be excluded for two reasons: (a) it would not be helpful

to   the   jury;   and   (b)   it    impermissibly   offers   legal

conclusions.

     First, Dr. Bauries begins by offering an analysis of

how Ray’s FMLA leave time should be calculated and what

the employer notice requirements are. (Doc. 63-2 at 2–3,

4–6). This is inappropriate because FMLA regulations

                                    21
explicitly establish “employer notice requirements,” 29

C.F.R. § 825.300, and the rules and processes for the

“calculation of leave.” 29 C.F.R. § 825.205(b).

    “A   matter   requiring    statutory   [or   regulatory]

interpretation is a question of law” for the Court to

decide and then instruct the jury accordingly. See, e.g.,

Roberts v. Hamer, 655 F.3d 578, 582 (6th Cir. 2011);

Gibson v. City of Louisville, 336 F.3d 511, 512–13 (6th

Cir. 2003) (FMLA claim). As such, “[e]xpert testimony is

not admissible to inform the trier of fact as to the law

that it will be instructed to apply to the facts in

deciding the case.” 4 JACK B. WEINSTEIN & MARGARET A. BERGER,

WEINSTEIN’S FEDERAL EVIDENCE, § 702.03(3) (Mark S. Brodin &

Matthew Bender eds., 2d ed. 2019) [hereinafter “WEINSTEIN’S

EVIDENCE”]. Therefore, Dr. Bauries’ interpretation of the

FMLA and its implementing regulations is not admissible.

Killion v. KeHE Distribs., LLC, 761 F.3d 574, 592–93 (6th

Cir. 2014) This is especially true where, as explained

below, Dr. Bauries interpretation of FMLA statutes and

regulations is flawed.


                              22
     Next, Dr. Bauries states in his report                  that he

reviewed each of Ray’s pay stubs over the 12 months prior

to   his   initial   FMLA   leave     on   March    8,   2015,    and

“calculated   the    average   weekly      work/leave    hours”   by

adding together the hours Ray worked (including any hours

for which Ray took leave of any type), dividing that

total by 52 weeks find the average hours worked each

week, and then multiplying that average work week by 12

to arrive at the opinion that Ray was entitled to 389.64

hours of FMLA leave. (Doc. 63-2 at 2–3).

     Dr. Bauries’ computation involves basic math and thus

violates the principle that an expert’s testimony must

involve “specialized knowledge” that “will help the trier

of fact to understand the evidence or to determine a fact

in issue.” Fed. R. Evid. 702(a). It is well established

that “expert testimony does not help where the jury has

no need for an opinion because the jury can easily reach

reliable    conclusions     based    on    common   sense,    common

experience, the jury’s own perceptions, or simple logic.”

29 CHARLES ALLAN WRIGHT   ET AL.,    FEDERAL PRACTICE & PROCEDURE §


                                23
6265.2      (2d   ed.,   West     2018   update)     (emphasis     added)

[hereinafter       “WRIGHT”];     see    also   4   WEINSTEIN’S EVIDENCE,

§ 702.03(2)(a)       (“Expert      testimony        is   generally      not

permitted concerning factual issues that are within the

knowledge and experience of ordinary lay people”). In

other words, if “the subject matter is not complex or

technical” expert testimony is not necessary. Stromback

v. New Line Cinema, 384 F.3d 283, 295 (6th Cir. 2004).

See also Churchwell v. Bluegrass Marine, Inc., 444 F.3d

898, 905 (6th Cir. 2006).

       The lay jury is endowed with the common knowledge

necessary     to   add,    divide,       and    multiply    the   figures

presented by the parties without “expert” testimony. Any

perceived difficulty in submitting the relevant documents

can easily be handled by stipulation of the parties, or

alternatively, Rule 1006 expressly permits a party to

“use    a   summary,     chart,    or    calculation       to   prove   the

content of voluminous writings.” Fed. R. Evid. 1006.

       Even if Dr. Bauries’ calculation was helpful, his

testimony cannot be considered because his formula is


                                    24
contrary to FMLA statutes and regulations. See infra Part

II.A(1).3

       Finally, Dr. Bauries’ report is filled with a litany

of legal conclusions that violate Rule 704. (Doc. 63-2

at 3–7). Dr. Bauries opines: (1) “That would constitute



3    Ray’s reliance on Banks v. Bosch Rexroth Corp., No. 5:
    12–345–DCR, 2014 WL 1364763, at *7 (E.D. Ky. Apr. 7,
    2014) does not change the impropriety of Dr. Bauries’
    report. In Banks, Dr. Bauries offered legal analysis of
    the FMLA, a calculation of plaintiff’s FMLA leave time,
    and legal conclusions that defendant violated the FMLA.
    Id. at *1, *5–7. The court concluded that “[w]hile the
    calculation of leave time will be allowed, Bauries’
    opinions regarding failure of notice and violations of
    the FMLA will be excluded” because “those matters
    speak[] to liability in this matter by stating that
    [defendant] breached the FMLA” which goes “to the
    ultimate question of liability” and is “not admissible
    under Rule 704.” Id. at *7. The mathematical calculation
    was admitted only because defendants admitted they had
    poor record keeping practices and “difficulty in
    calculating [plaintiff’s] leave time.” Id. at *5–6. That
    is not the case here. AT&T’s Director over FMLA
    operations has provided concise and organized records
    of Ray’s FMLA leave and reported in summary fashion in
    her sworn affidavit the leave taken on each day. (Doc.
    75-4, ¶¶ 25–31). But it bears emphasis that the Banks
    court nevertheless granted summary judgment in favor of
    defendant because “regardless of how the calculations
    are made, there was no violation of the FMLA.” Banks,
    15 F. Supp. 3d 681, 697–98 (E.D. Ky. 2014). The Sixth
    Circuit affirmed. 610 F. App’x 519, 525–26 (6th Cir.
    2015).

                              25
a violation of the FMLA for failure to grant [Ray] the

total leave requirement,” id. at 3; (2) “the [alleged]

reduction [in FMLA leave time] was in retaliation for

[Ray]’s exercise of his FMLA rights,” id. at 4; (3) “This

constitutes a violation of the FMLA notice provisions,

and therefore an interference with FMLA rights,” id. at

5; (4) “the failure to timely notify itself constitutes

interference with FMLA rights,” id. at 5; (5) “Providing

employees misleading information about their entitlement

to    leave    .     .   .   certainly      fits    with    this   [FMLA

interference] definition,” id. at 6; (6) AT&T’s “failure

to    inform       [Ray]”    of   certain     information       “was   an

interference with [Ray]’s FMLA rights.” Id. at 6–7.

      These    are       textbook    attempts       to     offer   legal

conclusions. When Rule 704 “speak[s] of an expert’s

testimony embracing the ultimate issue, the reference

must be to stating opinions that suggest the answer to

the   ultimate       issue   or   that   give      the   jury   all    the

information from which it can draw inferences as to the

ultimate issue.” DeMerrell v. City of Cheboygan, 206 F.


                                    26
App’x 418, 426 (6th Cir. 2006) (quoting Berry, 25 F.3d

at 1353). Dr. Bauries’ “report goes beyond this point

(many    times   over),”     and   therefore   the    Court       should

“strike    his   entire     report.”    Summerland        v.    Cty.     of

Livingston, 240 F. App’x 70, 81 (6th Cir. 2007); Killion,

761 F.3d at 593; see also Greene v. Drobocky, No. 1:12–

CV–00078–TBR, 2014 WL 3955288, at *3 (W.D. Ky. Aug. 13,

2014)     (excluding   Dr.    Bauries’    opinion         because       the

opinions     were   legal     conclusions      regarding         whether

Defendants actions violated ERISA).

    Accordingly, the Court will exclude Dr. Bauries’

report and testimony.

II. Motion for Summary Judgment

    A.     FMLA Claims (Counts I & II)

    The Sixth Circuit “recognizes two distinct theories

for recovery under the FMLA: (1) the ‘entitlement’ or

‘interference’      theory     arising     from      29        U.S.C.     §

2615(a)(1); and (2) the ‘retaliation’ or ‘discrimination’

theory arising from 29 U.S.C. § 2615(a)(2).” Killian v.

Yorozu Auto. Tenn., Inc., 454 F.3d 549, 555–56 (6th Cir.


                                   27
2006) (quoting Hoge v. Honda of America Mfg., Inc., 384

F.3d 238, 244 (6th Cir.2004)). Ray alleges a claim under

both theories. For the reasons that follow, summary

judgment is appropriate on each of Ray’s FMLA claims.

        1.   (Count I) – FMLA Interference Claim Under §
             2615(a)(1)

    To prevail on an interference claim or “entitlement”

claim, Ray must prove that:

    (1) he was an eligible employee; (2) Defendant
    was an employer subject to the FMLA; (3) he was
    entitled to leave under the FMLA; (4) he gave
    his employer notice of his intention to take
    FMLA leave; and (5) Defendant denied him FMLA
    benefits to which he was entitled.

Romans v. Mich. Dep’t of Human Servs., 668 F.3d 826, 840

(6th Cir. 2012).   See also Vonderhaar v. Waymire, No. 19-

5332, 2020 WL 238280, at *7 (6th Cir. Jan. 15, 2020).

Here, because AT&T only challenges the last element, the

question is whether Ray was denied FMLA benefits to which

he was entitled. (Doc. 75-1 at 17). “This inquiry is an

objective one divorced from the employer’s motives, with

the central question being simply whether the employee

was entitled to the FMLA benefits at issue.” Coker v.


                              28
McFaul, 247 F. App’x 609, 617 (6th Cir. 2007) (quoting

Edgar v. JAC Products, Inc., 443 F.3d 501, 511 (6th Cir.

2006)).

                a. Ray was not Denied FMLA Benefits

       As relevant here, an “eligible employee” is “entitled

to a total of 12 workweeks of leave during any 12-month

period” for “a serious health condition” that renders the

employee unable to perform an essential function of their

job. 29 U.S.C. § 2612(a)(1)(D); 29 C.F.R. § 200(a)(3).4

Pursuant to 29 C.F.R. § 825.200(b), an employer may

choose one of four methods for determining the “12-month

period” in which an employee’s 12 weeks of FMLA leave


4     There is an additional benefit under the FMLA:
    “Qualifying employees who return to work within that 12-
    week period are entitled to be reinstated to their
    previous position.” Edgar v. JAC Prods., 443 F.3d 501,
    506 (6th Cir. 2006) (citing 29 U.S.C. § 2614(a)(1)).
    Although Ray claims he was denied reinstatement, (Doc.
    1-2, ¶¶ 20, 29), it is undisputed that Ray never returned
    to work after exhausting his FMLA leave on October 4,
    2015, and AT&T waited until December 28, 2015 before
    terminating Ray’s employment. (Doc. 75-4, ¶ 32; Doc. 75-
    2, ¶¶ 49, 59). “[T]he FMLA does not provide leave for
    leave’s sake, but instead provides leave with an
    expectation [that] an employee will return to work after
    the leave ends.” Edgar, 443 F.3d at 506 (citation
    omitted). Ray therefore had no right to reinstatement.

                               29
entitlement occurs.5 The method chosen must be applied to

all employees. 29 C.F.R. § 825.200(d)(1). “If an employer

fails to select one of the options . . . for measuring

the 12-month period, the option that provides the most

beneficial outcome for the employee will be used.” 29

C.F.R. § 825.200(e). Here, AT&T measures the 12-month

period based on the calendar year. (Doc. 77-5 at 1).

       An employee’s “12 workweeks of leave” entitlement is

then calculated according to the standards prescribed in

29 C.F.R. § 825.205(b). See Mendel v. City of Gibraltar,




5    29 C.F.R. § 825.200(b) provides that an employer may
    choose any one of the following four methods for
    determining the “12-month period”:
       (1) The calendar year;
       (2) Any fixed 12-month leave year, such as a
       fiscal year, a year required by State law, or a
       year starting on an employee's anniversary
       date;
       (3) The 12-month period measured forward from
       the date any employee's first FMLA leave under
       paragraph (a) begins; or,
       (4) A “rolling” 12-month period measured
       backward from the date an employee uses any
       FMLA leave as described in paragraph (a).


                                30
607 F. App’x. 461, 464–66 (6th Cir. 2015). The parties

dispute whether subsection (b)(2) or (b)(3) provides the

applicable formula. (Doc. 77 at 25; Doc. 81 at 8).

      Subsection (b)(2) provides that “[i]f an employer

has   made   a   permanent   or     long-term      change    in    the

employee’s schedule (for reasons other than FMLA, and

prior to the notice of need for FMLA leave), the hours

worked under the new schedule are to be used for making

this calculation.” 29 C.F.R. § 825.205(b)(2) (emphasis

added). In contrast, under subsection (b)(3), “[i]f an

employee’s schedule varies from week to week to such an

extent that an employer is unable to determine with any

certainty how many hours the employee would otherwise

have worked (but for the taking of FMLA leave), a weekly

average of the hours scheduled over the 12 months prior

to the beginning of the leave period (including any hours

for which the employee took leave of any type) would be

used for calculating the employee's leave entitlement.”

Id. § 825.205(b)(3).

      Subsection   (b)(3)    does    not   apply     here.    It    is


                               31
undisputed that Ray was a part-time employee working a

“permanent” number of hours each week. (Doc. 75-4, ¶¶ 29;

Doc. 75-2, ¶ 17); (Doc. 75-9 at 4; Doc. 75-7 at 83).

There is no evidence that AT&T was “unable to determine

with any certainty” how many hours Ray worked.

     On the other hand, subsection (b)(2) does apply. The

record establishes that Ray worked a “permanent” schedule

of 32 hours per week through May 2015, at which time AT&T

“made a permanent . . . change in [Ray]’s schedule,”

setting Ray’s permanent schedule at 27.25 hours per week.

(Doc. 75-4, ¶ 29). Therefore, “the hours worked under the

new schedule are to be used” for purposes of calculating

an   employee’s     FMLA        entitlement.   29     C.F.R.    §

825.205(b)(2).

     As such, the undisputed facts establish that Ray was

not denied FMLA benefits to which he was entitled. The

record shows that Ray’s initial permanent work schedule

was 32 hours per week, thereby entitling Ray to 384 hours

of FMLA leave. (Villarreal Decl. ¶ 25) (Doc. 75-4). Ray

exhausted   125   hours    of   intermittent   FMLA   leave,   or


                                 32
3.90625 weeks of his 12-workweek entitlement, between

March 8 and May 23, 2015. Ray was left with 8.0937 weeks

of leave at the end of May 2015.6 At that time, Ray’s

permanent schedule changed to 27.25 hours per week. (Doc.

75-4, ¶¶ 25–29). That was done automatically by AT&T’s

People Tool based on the needs of the store and did not

result in a pending request for FLMA leave being denied.

(Doc. 75-2, ¶¶ 12, 17). This is permissible because it

was “for reasons other than FMLA, and prior to the notice

of need for FMLA leave.” 29 C.F.R. § 825.205(b)(2).

Moreover, Ray has produced no evidence to show that he

was not in fact scheduled for 27.25 hours per week after

May 2015.

       Villarreal’s subsequent calculations are slightly

off,    but   the   difference        has   no   impact   on   Ray’s

interference claim. The weekly number of hours Ray was

scheduled (27.25) multiplied by the number of weeks of

FMLA leave Ray had remaining (8.0937) yields exactly

220.554688 hours of FMLA leave that Ray had remaining for


6   AT&T rounded this number to 8.09. (Doc. 75-4, ¶ 28).

                                 33
the calendar year at the end of May 2015. Ray then was

approved for and took intermittent FMLA leave on various

dates from June 6, 2015 through October 4, 2015. (Doc.

75-4, ¶ 31(r)–(zz)). During this period, Ray used a total

of 237.72 hours of FMLA, all of which AT&T approved.7

Contrary to AT&T’s argument, however, the 16-day ADL Ray

was granted is not FMLA leave and thus cannot be counted

as such. (Doc. 75-1 at 17, 19; Doc. 81 at 8). Nonetheless,

Ray was approved for precisely 17.1653125 hours above and

beyond that to which he was entitled to under the FMLA.

       The same result obtains even if the Court accepts

Dr. Bauries’ opinion that AT&T could not reduce Ray’s

workweek schedule and that Ray was entitled to 389.64

hours of leave. (Doc. 63-2 at 3).       It is undisputed that

Ray had a total of 367.72 hours coded as FMLA leave.

(Doc.     75-4,   ¶   31).   Notably,   Ray   never   requested


7    With respect to Ray’s request for 1.78 hours of FMLA
    leave on October 5, 2015, this was not approved as
    FMLA time and therefore did not count against his
    entitlement. (Doc. 75-4, ¶ 32; id. Ex. D at 2). Thus,
    the total FMLA leave time applied toward Ray’s
    entitlement is 237.72, not 239.5 as Villareal
    calculated. (Doc. 75-4, ¶ 30).

                                34
additional FMLA hours after being informed that he had

exhausted    his     entitlement.      Levaine    v.   Tower   Auto.

Operations USA I, LLC, 680 F. App’x 390, 393 (6th Cir.

2017) (“To be entitled to FMLA leave, an employee must

both notify his employer of his need to take leave and

state a qualifying reason for leave.”).

      Nevertheless, after the ADL that AT&T granted Ray

had expired on October 26, 205 (Doc. 75-2, ¶ 24), Ray was

effectively terminated on December 28, 2015 and his “time

away from work ha[d] been unexcused since 10/28/2015”—a

total   of   eight   (8)    weeks.    (Doc.   77-4).   Using   Ray’s

initial permanent work schedule, Ray would have taken an

additional 256 hours (32 hours x 8 weeks) during this

period. “Acceptance of [Ray]’s argument that [21.92]

hours of [his] leave were not properly coded as FMLA

leave results in two possible scenarios: either the leave

was   FMLA   leave    and   [Ray]     exhausted   [his]   allotment

[albeit a few days later], or the leave was unexcused,

and [AT&T] was entitled to terminate [Ray] for taking it”

as AT&T did. Banks v. Bosch Rexroth Corp., 610 F. App’x


                                 35
519, 526 (6th Cir. 2015). In either case, as in Banks,

Ray exhausted his FMLA leave.

    “Once an employee exceeds his twelve work weeks (or

sixty workdays) of FMLA leave, additional leave in the

twelve month period is not protected by the FMLA, and

termination of the employee will not violate the FMLA.”

Coker v. McFaul, 247 F. App’x 609, 620 (6th Cir. 2007)

(citation     omitted).     Summary    judgment      is   therefore

appropriate on Ray’s FMLA interference claim because AT&T

granted all the FMLA leave to which he was entitled.

Travers v. Cellco P’ship, 579 F. App’x 409, 414 (6th Cir.

2014); Banks, 610 F. App’x at 526.

               b. Ray Has not Shown “Prejudice”

    Despite receiving all the FMLA leave to which he is

entitled, Ray maintains that FMLA interference occurred

in several other ways.

    First,    Ray    argues    that   AT&T   interfered     with   or

discouraged    him   from     exercising     his   FMLA   rights   by

maintaining “confusing” and “conflicting policies and

procedures in order to obtain FMLA leave.” Ray cites to


                                 36
Harcourt v. Cincinnati Bell Tel. Co., 383 F. Supp. 2d 944

(S.D.   Ohio   2005).    (Doc.    77   at   24–25).     In   Harcourt,

however,     the    defendant’s    FMLA     policies    for     medical

certification contravened federal regulations. 383 F.

Supp.   2d     at   953–61.    Harcourt      says     nothing    about

“confusing and frustrating” policies being actionable

under the FMLA. (Doc. 77 at 24–25).

      Moreover, Ray’s argument is belied by the record.

The three-step process for obtaining FMLA leave at AT&T

was   rather    simple   and     was   posted   on     the   company’s

employee intranet site. Ray clearly knew how to use the

site because he requested and was approved for a total

of 367.72 hours of FMLA leave over an intermittent span

of 52 days. (Doc. 75-4, ¶ 31). Each time Ray was approved

for leave, a notice informed Ray that he could “monitor

[his] FMLA requests on the FMLA Status Site from work .

. . or from home” at one of the two website addresses

provided. (Doc. 75-4, Ex. C). And Ray admits that he

could go online and view his FMLA usage. (Doc. 801-1 at

278). It is disingenuous for Ray to now argue that he


                                  37
could not understand AT&T’s policies.

       Next, Ray contends that AT&T failed to notify him of

his leave entitlement, in violation of the requirements

governing the notices an employer must provide under 29

C.F.R. § 300(b)(3), (c), and (d)(1) & (4). (Doc. 77 at

25). The plain language of these regulations and the

record evidence, however, refute Ray’s position.8 Nothing

requires an employer to provide a notice with a running

total of the FMLA leave an employee has remaining each

time a qualifying leave of absence is taken. But even if

AT&T did fail to provide a required notice (and nothing

suggests that is the case) Ray’s claim still must fail


8    For example, AT&T provided Ray with notice when he was
    eligible for FMLA and when he exhausted his FMLA leave,
    (Doc. 75-4, ¶¶ 26, 32; id. Ex. B, D), thereby satisfying
    the mandate in 29 C.F.R. § 300(b)(3) to notify Ray of a
    change in his eligibility status if “[Ray]’s eligibility
    status has changed.” So long as Ray’s eligibility status
    remained the same, “no additional eligibility notice
    [was] required.” 29 C.F.R. § 300(b)(3). And “[o]nly one
    notice of designation is required for each FMLA-
    qualifying reason per applicable 12-month period,
    regardless of whether the leave taken due to the
    qualifying reason will be a continuous block of leave
    or intermittent or reduced schedule leave.” 29 C.F.R. §
    825.300(d)(1). At any rate, it is unclear what
    particular notice Ray claims he did not receive.

                              38
because he has not shown that he was prejudiced as a

result.

    Even where an employee proves that his employer

violated 29 U.S.C. § 2615, the cause of action set out

in “§ 2617 provides no relief unless the employee has

been prejudiced by the violation.” Ragsdale v. Wolverine

World Wide, Inc., 535 U.S. 81, 89 (2002); Cavin v. Honda

of Am. Mfg., 346 F.3d 713, 726 (6th Cir. 2003). This is

because an “employer is liable only for compensation and

benefits lost ‘by reason of the violation,’ [29 U.S.C.]

§   2617(a)(1)(A)(i)(I),    for   other   monetary   losses

sustained ‘as a direct result of the violation,’ [id.] §

2617(a)(1)(A)(i)(II), and for ‘appropriate’ equitable

relief,   including   employment,     reinstatement,   and

promotion, [id.] § 2617(a)(1)(B).” Ragsdale, 535 U.S. at

89–91; see also Wilkerson v. AutoZone, Inc., 152 F. App’x

444, 449 (6th Cir. 2005); Coker v. McFaul, 247 F. App’x

609, 619 (6th Cir. 2007).

    In other words, “the FMLA is not a strict-liability

statute.” Edgar v. JAC Prods., Inc., 443 F.3d 501, 507


                            39
(6th Cir. 2006). “A plaintiff seeking relief under the

interference or entitlement theory must show that the

violation caused him harm.” Harris v. Metro. Gov’t of

Nashville and Davidson Cty., 594 F.3d 476, 484 (6th Cir.

2010). It is not enough that a defendant “technically

violated [an] FMLA regulation,” Verkade v. United States

Postal Serv., 378 Fed. Appx. 567, 575 (6th Cir. 2010),

where it has been shown that the employee has received

all of the “substantive benefits” to which they are

entitled under the FMLA. See, e.g., Banks, 610 F. App’x

at 524–26.

    Here, Ray received all 12 weeks of FMLA leave. Ray

has not suffered any harm from AT&T’s alleged failure to

provide him with a particular notice. Coker, 247 F. App’x

at 617–20; Verkade, 378 F. App’x at 575.

    Moreover, the four “absence points” Ray received in

2015 for the FMLA-approved dates of July 12, July 13,

July 15, July 18 did not result in Ray being prejudiced

or otherwise demoted, terminated, or discouraged from

taking leave. Compare (Doc. 77-43), with, (Doc. 75-4, ¶


                           40
31).9 Indeed, after these dates Ray continued to request

and was approved for all of the leave to which he was

entitled.

       The case Ray relies upon, Sabbrese v. Lowe’s Home

Ctrs., Inc., 320 F. Supp. 2d 311 (W.D. Pa. 2004), is

inapposite. There, the plaintiff was a diabetic and

unexpectedly left his department unattended because he

needed to eat. Id. at 314–15. Plaintiff received a verbal

warning and was terminated less than two weeks later. Id.

315–17, 326. In contrast to Sabbresse, Ray received all

of the FMLA leave to which he was entitled. That is all

that is needed to dispose of Ray’s interference claim.

Seeger v. Cincinnati Bell Tel. Co., 681 F.3d 274, 283

(6th Cir. 2012).

       Notwithstanding,   any    argument   that   the   four



9     Contrary to Ray’s statement of the dates he was
    disciplined, (Doc. 77 at 23), the Final Written Warning
    does not indicate that Ray was assessed absence points
    for March 8–9, and Ray’s FMLA request for leave on
    October 5 was not approved because the last of his leave
    had been exhausted by virtue of his request that his
    absence on October 4 be covered as FMLA leave. (Doc. 77-
    43); (Doc. 75-4, ¶ 32).

                                41
disciplinary points he received formed part of the basis

for his termination, or any other reason Ray advances,

is more appropriately addressed under the retaliation

theory. Indeed, where the plaintiff purports to advance

both interference and retaliation claims but “received

all of the FMLA leave to which he was entitled,” as in

this case, a court may analyze the assertions under the

retaliation theory. See, e.g., Seeger, 681 F.3d at 283;

Wallner v. J.J.B. Hilliard, W.L. Lyons LLC, 590 Fed.

Appx. 546, 551–52 (6th Cir. 2014).

     Accordingly,        Count     I    must    be    dismissed   with

prejudice.

            2.    (Count II) – FMLA Retaliation Claim Under §
                  2615(a)(2)

     Where, as here, “a plaintiff attempts to establish

an   FMLA    retaliation      claim     based    on    circumstantial

evidence,        the   McDonnell   Douglas      framework   governs.”

Cooley v. E. Tenn. Human Res. Agency, Inc., 720 F. App’x

734, 742 (6th Cir. 2017). Under that framework, Ray has

the burden first to establish a prima facie case of

discrimination by showing that:

                                   42
    (1) he was engaged in a statutorily protected
    activity; (2) [AT&T] knew that he was exercising
    his FMLA rights; (3) he suffered an adverse
    employment action; and (4) a causal connection
    existed between the protected FMLA activity and
    the adverse employment action.

Seeger, 681 F.3d at 283.

    The   first    two       elements    are     uncontested.   If   Ray

establishes the last two elements, “the burden shifts to

the employer to offer a legitimate, non-discriminatory

reason for the adverse action.” Cooley, 720 F. App’x at

742. “If the employer offers such a reason, the burden

shifts back to the employee to show that the articulated

reason is a pretext to mask discrimination.” Id. “In

contrast to the interference theory, ‘[t]he employer’s

motive is relevant because [FMLA] retaliation claims

impose liability on employers that act against employees

specifically because those employees invoked their FMLA

rights.’” Seeger, 681 F.3d at 282 (quoting Edgar v. JAC

Prods., 443 F.3d 501, 508 (6th Cir. 2006)).

    Ray   argues       the    following        actions   by   AT&T   are

cognizable as retaliation under the FMLA: (1) denying him

a   transfer      to     another        store;     (2)   denying     him

                                   43
reinstatement once his short-term disability leave was

approved   (Doc.   77   at   28–29);   and    (3)   assessing   him

“absence points” for the FMLA dates he was absent in July

and then terminating him in December 2015. See id. at 19,

24, 27; (Doc. 1-2, ¶ 29).10

     Ray’s first basis fails because “a purely lateral

transfer or denial of the same, which by definition

results in no decrease in title, pay or benefits, is not

an   adverse    employment      action       for    discrimination

purposes.” Momah v. Dominguez, 239 F. App’x 114, 123 (6th

Cir. 2007).11


10 To the extent it can gleaned from the Complaint that
 AT&T reduced Ray’s scheduled hours because he had
 previously taken such leave, thereby reducing his FMLA
 leave, Ray has not developed this argument at summary
 judgment. At any rate, the schedule change was done
 automatically by AT&T’s People Tool based on the needs
 of the store. (Doc. 75-2, ¶¶ 12, 17). This is permissible
 so long as it was “for reasons other than FMLA, and
 prior to the notice of need for FMLA leave.” 29 C.F.R.
 § 825.205(b)(2). When a company has an automatic system
 to reduce the number of hours of labor according to
 customer traffic that is undoubtedly a legitimate reason
 unrelated to an employee’s exercise of their FMLA
 rights.
11 The standard for determining an “adverse employment
 action” is the same “under Title VII retaliation and
 FMLA retaliation claims.” Crawford v. JP Morgan Chase &
                                44
     The second basis is also unavailing. Ray offers no

authority to support the theory that he had a right to

reinstatement   after   obtaining   short-term   disability

benefits.12 Moreover, Ray has no right to reinstatement

under the FMLA because, as noted above, he never returned

to work after exhausting his FMLA leave. Edgar, 443 F.3d

at 506–07 (“[A]n employer does not violate the FMLA when

it fires an employee who is indisputably unable to return

to work at the conclusion of the 12-week period of

statutory leave.”); 29 C.F.R. § 825.216(a).

     Here, Ray’s health care provider, Dr. Michael Pugh,

wrote to AT&T’s IDSC on October 28, 2015 that Ray was

“unable to work” through January 15, 2016 (Doc. 75-8, Ex.

3 at 12), and again on February 23, 2016 that “Ray was

off work and under my care on Temporary Total Disability

from October 28, 2015 through January 15, 2016 . . . and




 Co., 531 F. App’x 622, 627 (6th Cir. 2013).
12It bears emphasis that Ray was not approved for short-
 term disability benefits until August 16, 2016. (Doc.
 75-2, ¶ 61; Doc. 77-48). By that time over seven months
 had passed since Ray was terminated. (Doc. 75-2, Ex. D).

                            45
suffering from acute pain which severely limited his

ability to perform activities of daily living.” Id. at

30; (Doc. 75-8, Pugh Dep. at 69–70). “[E]mployees who

remain ‘unable to perform an essential function of the

position because of a physical or mental condition . . .

[have] no right to restoration to another position under

the   FMLA.’”    Edgar,    443    F.3d       at   506   (alteration        in

original) (quoting 29 C.F.R. § 825.216(c)).

      That leaves the final aspect of AT&T’s conduct. Ray

alleges he was terminated “because he exercised his

rights under the FMLA” or, in part, due to the four

“absence points” he received in 2015 for FMLA-approved

dates   (July    12,    July     13,    July      15,   July       18).   The

termination letter, dated December 30, 2015, states: “You

have not reported to work, have not contacted the Company

regarding your absence and have been on unexcused absence

since 10/28/2015.” (Doc. 75-2, Ex. D). The letter says

nothing about discipline for excessive accumulation of

absence points. As such, by itself, “discipline, whether

warranted   or   not,     do[es]       not   constitute        a   material


                                   46
adverse change in the terms of employment . . .” Lee v.

Cleveland Clinic Found., 676 F. App’x 488, 494 (6th Cir.

2017).

    Ray    nevertheless   maintains     that    the   temporal

proximity of his FMLA leave and his termination establish

causation. (Doc. 77 at 28). Temporal proximity “between

the protected activity and the adverse employment action”

can suffice to establish causation for purposes of making

out a prima facie case. Seeger, 681 F.3d at 283–84 (noting

that a time period of two to three months is sufficient).

But Sixth Circuit case law is inconsistent as to the

relevant time frame. Compare Judge v. Landscape Forms,

Inc., 592 F. App’x 403, 409 (6th Cir. 2014) (noting that

evidence of a causal connection was sufficient “where the

time between the employee’s leave expired . . . and the

employee’s termination was two to three months.”), with,

Bush v. Compass Grp. USA, Inc., 683 F. App’x 440, 452

(6th Cir. 2017) (“[T]he relevant timeframe for us to

consider   in   determining   whether   there   was   a   causal

connection between the plaintiff's FMLA leave and the


                              47
adverse employment action is the ‘time after an employer

learns of a protected activity,’ not the time after the

plaintiff’s     FMLA   leave    expires.”         (quoting      Mickey    v.

Zeidler Tool & Die Co., 516 F.3d 516, 525 (6th Cir.

2008)).

     Here,    Ray   first     took    FMLA       leave   in    March    2015

(meaning a ten-month gap exists) but Ray exhausted his

leave on October 4, 2015 (resulting in nearly a three-

month   gap).    The   Court    will        assume   the      evidence    of

temporal proximity is sufficient because Ray’s claim

nonetheless fails. See Seeger, 681 F.3d at 283 (“The

burden of proof at the prima facie stage is minimal”);

Skrjanc v. Great Lakes Power Serv. Co., 272 F.3d 309, 315

(6th Cir. 2001) (“A plaintiff’s burden in establishing a

prima facie case is not intended to be an onerous one.”).

     Turning     to    whether        AT&T’s       justification         for

terminating Ray was legitimate and nondiscriminatory,

AT&T offers two reasons: (1) If Ray had returned to work

and Asset Protection was able to confirm that he accessed

a   customer’s      account    and        made   changes      without    the


                                     48
customer being present, he would have been terminated for

violation of the company Code of Business Conduct; and

(2) Ray was terminated because he failed to return to

work after a notice informed him to do so. (Doc. 75-2, ¶

44; Doc. 77-37; Doc. 77-42; Doc. 75-1 at 25). The latter

alone is a legitimate justification.

     The sequence of events here is telling: Ray was last

seen at work for less than a minute on September 20,

2015; he then exhausted his FMLA on October 4; AT&T

granted him an ADL until October 26; AT&T issued a return

to work notice on December 10, informing him that his

absence had been unexcused since October 28, 2015 and he

was to return to work by December 15; when that date

passed, Waymire gave Ray until December 26 to show that

he was approved for short-term disability in order to

keep his job; and then Ray was ultimately terminated

after an unexcused hiatus from work for over two months.13

AT&T has thus carried its burden of showing a legitimate


13(Doc. 75-4, ¶ 32; Doc. 75-2, ¶ 24; Doc. 75-4, ¶ 32;
 Doc. 75-2, ¶¶ 49, 59; Doc. 75-9, Pl.’s Suppl. Resp. to
 Interrog. at 7).

                            49
reason for Ray’s termination. Indeed, AT&T went above and

beyond its clear job abandonment policy, under which an

employee is considered to have “voluntarily quit” when

they    are   “absent   from   work   for   three   (3)   or   more

consecutive days . . . without approval.” (Doc. 77-40).

       Ray thus must offer evidence of pretext. “A plaintiff

may establish pretext by showing that the employer’s

proffered reason (1) has no basis in fact, (2) did not

actually motivate the action, or (3) was insufficient to

warrant the action.” Cooley, 720 F. App’x at 743 (citing

Seeger, 681 F.3d at 285).

       Ray has failed to raise a triable issue under any of

these options. His opposition brief on this issue is

wholly conclusory, and a review of the record yields no

evidence from which a reasonable jury could conclude that

AT&T terminated Ray’s employment due to his use of FMLA

leave.    Thus, Ray’s retaliation claims rests entirely on

temporal proximity. But “the law in this circuit is clear

that temporal proximity cannot be the sole basis for

finding pretext.” Donald v. Sybra, Inc., 667 F.3d 757,


                                50
763    (6th    Cir.     2012);   Skrjanc,    272    F.3d   at    317

(“[T]emporal proximity is insufficient in and of itself

to establish that the employer’s nondiscriminatory reason

for discharging an employee was in fact pretextual.”).

      Count II therefore will be dismissed with

prejudice.

    B. Wrongful Use of Administrative Proceedings
(Count III)

      Ray     asserts    a   claim     for   “wrongful     use   of

administrative proceedings” against AT&T. To state a

claim for wrongful use of civil proceedings a plaintiff

must establish the following elements:

      (1) the institution or continuation of original
      judicial proceedings, either civil or criminal, or
      of administrative or disciplinary proceedings,

      (2) by, or at the instance, of the original
      plaintiff/complainant,

      (3) the termination of such            proceedings    in   the
      original defendant’s favor,

      (4) malice in the institution of such proceeding,

      (5) want or lack           of    probable    cause   for   the
      proceeding, and

      (6) the suffering of damage as a result of the
      proceeding.

                                  51
Farmers Deposit Bank v. Ripato, 760 S.W.2d 396, 399 (Ky.

1988) (quoting Raine v. Drasin, 621 S.W.2d 895, 389 (Ky.

1981)). Ray’s claim fails to clear the first hurdle.

       The basis for Ray’s claim is that in a letter dated

February 19, 2016, Equifax responded to the Kentucky UI

Division’s questionnaire and notice regarding Ray’s claim

for unemployment insurance benefits. In opposing Ray’s

eligibility, Equifax erroneously stated that Ray was

“currently on an approved leave of absence.” (Doc. 75-6,

Ex. C). AT&T maintains that this was inadvertent. Indeed,

that same day, Equifax corrected the error and stated

that     Ray   had    been   “discharged    due    to   excessive

absenteeism and tardiness.” Id. Ex. D. Ray’s application

for    unemployment    benefits    was   denied   but   Ray   later

prevailed on appeal. Ex. E. Neither AT&T nor anyone on

its behalf appeared at the hearing. Id.

       The claim fails because Equifax, or AT&T for that

matter,14 did not institute or continue any proceedings.

14Neither party addresses the problem that Equifax—not
 AT&T—responded to the UI Division’s notice. Generally,
 a principal cannot be held liable for the torts
                                  52
But even if Ray’s claim is recharacterized as a claim for

abuse   of   process,   it   still   must   fail.   The   Kentucky

Supreme Court describes “an abuse of process claim as the

improper use[] [of] a legal process, whether criminal or

civil, against another primarily to accomplish a purpose

for which that process is not designed . . . .” Garcia

v. Whitaker, 400 S.W.3d 270, 276 (Ky. 2013) (alterations

in original) (citations omitted). “The tort is comprised

of the following two necessary elements: (1) an ulterior

purpose and (2) a willful act in the use of the process

not proper in the regular conduct of the proceeding.” Id.

(citations and internal quotation marks omitted).

    Here, Ray cannot establish the second element. First,

nothing suggests this was willful especially given the

fact that Equifax immediately corrected the information

the same day. And second, responding to UI Division

requests for information is not only proper but it is

required under threat of criminal sanctions. See KRS §


 committed by an independent contractor. See RESTATEMENT
 (SECOND) OF AGENCY §§ 219–220, 250 (AM. LAW INST. 1958) (West
 update March 2019); id. § 220 cmt. e.

                                53
341.990(5)–(6).

     This leads to the final alternative framework for

Ray’s claim. KRS § 341.990 also states:

     Any person who knowingly makes a false statement
     or representation, or who knowingly fails to
     disclose a material fact to prevent or reduce
     the payment of benefits to any worker entitled
     thereto, or to avoid becoming or remaining
     subject to this chapter, or to avoid or reduce
     any payment required of an employing unit under
     this chapter shall be guilty of a Class A
     misdemeanor unless the liability avoided or
     attempted to be avoided is one hundred dollars
     ($100) or more, in which case he shall be guilty
     of a Class D felony.

KRS § 341.990(a)(6). Although this a criminal statute,

in   a   case    involving   allegations    that   a   plaintiff’s

employer “falsely told Kentucky authorities that he had

quit,” which led to his unemployment benefits being

denied for some time before he was successful on appeal,

the Kentucky Supreme Court recently held that such a

claim is cognizable under KRS § 341.990(a)(6) and KRS

446.070 provides the necessary right of action. Hickey

v. GE Co., 539 S.W.3d 19, 20, 25 (Ky. 2018).

     Again, however, Ray raises no triable issue. In

contrast    to    the   facts   of    Hickey,   Equifax’s   initial

                                 54
statement did not cause the denial of Ray’s benefits.

Nothing Equifax stated in the correction letter was false

in any sense of the word. And yet the UI Division denied

Ray unemployment benefits even though it possessed the

corrected information.

     Accordingly, the Court will dismiss Count III with

prejudice.

     C.   Intentional Infliction of Emotional Distress
          (“IIED”) (Count IV) and Negligent Infliction of
          Emotional Distress (Count V)

     For an IIED claim to be actionable, the conduct at

issue must, inter alia, transcend “all reasonable bounds

of decency” and be considered “utterly intolerable in a

civilized community.” Stringer v. Wal-Mart Stores, Inc.,

151 S.W.3d 796, 791 (Ky. 2004) (quoting Craft v. Rice,

671 S.W.2d 247, 250 (Ky. 1984)).15


15In particular, a plaintiff must establish the following
 four elements: (1) the defendant’s conduct was
 “intentional or reckless”; (2) the conduct was
 “outrageous and intolerable” such that “it offends
 generally accepted standards of decency and morality”;
 (3) there is a “causal connection between the
 wrongdoer’s conduct and the emotional distress”; and (4)
 the emotional distress caused was “severe.” Willgruber,
 920 S.W.2d at 65 (quoting Craft, 671 S.W.2d at 249).

                            55
       The facts in this case do not approach this standard.

“The mere termination of employment and the resulting

embarrassment do not rise to the level of outrageous

conduct and resulting severe emotional distress necessary

to support a claim for IIED.” Miracle v. Bell Cty.

Emergency Med. Servs., 237 S.W.3d 555, 560 (Ky. 2007);

see also Wells v. Huish Detergents, Inc., 19 F. App’x

168, 179 (6th Cir. 2001).

       Ray’s IIED claim and NIED claim also fail because

each    requires     a   showing     of    “serious”        or    “severe”

emotional distress. Crook v. Maguire, No. 2015-CA-000379-

MR, 2018 Ky. App. LEXIS 133, at *4 (Ky. Ct. App. May 11,

2018) (citing Osborne v. Keeney, 399 S.W.3d 1, 17 (Ky.

2012)). “Distress that does not significantly affect the

plaintiff’s     everyday      life        or   require       significant

treatment will not suffice. And a plaintiff claiming

emotional distress damages must present expert medical

or scientific proof to support the claimed injury or

impairment.”       Osborne,   399       S.W.3d   at    17        (citations

omitted). Ray has produced no evidence to support this


                                   56
claim.      In    fact,     the   anxiety       for    which      he    seeks

compensation        is    the   very    same    anxiety      he   has    been

experiencing since 2010 when he was employed by another

company. (Doc. 81-1, Pl.’s Dep. at 37–39).

       Count IV and Count V will therefore be dismissed with

prejudice.

       D.   Vicarious Liability/Negligence (Count VI),
            Punitive Damages (Count VII), and Causation and
            Damages (Count VIII) are Not Independent Causes
            of Action.

       In Count VI,        Ray asserts         a claim for        vicarious

liability based on the negligence of Defendants’ agents.

But the doctrine of “respondeat superior is not a cause

of action. It is a basis for holding the [Defendant]

responsible for the acts of its agents.” O’Bryan v. Holy

See,    556      F.3d    361,   370    n.1,    383    (6th   Cir.      2009).

Therefore, Count VI must be dismissed.

       Count VII sets forth a claim for punitive damages.

Again, “a claim for punitive damages is not a separate

cause of action, but a remedy potentially available for

another cause of action.” PNC Bank, N.A. v. Merenbloom,

Nos. 15-6361, 16-5277, 2017 WL 3973962, at *3 (6th Cir.

                                       57
June 16, 2017) (citation omitted) (applying Kentucky

law); see also Horton v. Union Light, Heat, & Power Co.,

690 S.W.2d 382, 389 (Ky. 1985). In opposition, Ray cites

to Chelsey v. Abbott, 524 S.W.3d 471 (Ky. Ct. App. 2017).

But Chelsey is easily distinguishable because that case

involved a specific Kentucky statute that “treat[ed]

punitive   damages   as   a   ‘claim.’”   Id.   at   481–82.

Accordingly, Count VII will be dismissed.

    Finally, causation is merely an element of a common

law negligence claim. Osborne, 399 S.W.3d at 17.



    Therefore, having reviewed this matter, and the Court

being advised,

    IT IS ORDERED that: (1) Defendants’ motion in limine

to exclude Scott R. Bauries (Doc. 74) be, and is hereby,

GRANTED; (2) Defendants’ motion for summary judgment,

(Doc. 75) be, and is hereby, GRANTED; (3) Defendants’

motion to strike one of Plaintiff’s exhibits (Doc. 86)

be, and is hereby, DENIED AS MOOT; (4) Defendant’s motion

to supplement Defendants’ motion in limine (Doc. 85) be,


                              58
and is hereby, GRANTED; and (5) A separate judgment shall

enter concurrently herewith.

    This 3rd day of February 2020.




                           59
